Opinion issued May 29, 2014.




                                  In The

                            Court of Appeals
                                  For The

                        First District of Texas
                          ————————————
                           NO. 01-14-00056-CV
                         ———————————
  ODS INTERNATIONAL, INC. AND RICHARD HANCOCK, Appellants
                                    V.
   ARCHER WELL COMPANY, INC., SUCCESSOR TO IRONGATE
TUBULAR SERVICES, LLC F/K/A ARCHER TUBULAR SERVICES, LLC
   F/K/A ALLIS–CHALMERS TUBULAR SERVICES, LLC, Appellee


                  On Appeal from the 61st District Court
                         Harris County, Texas
                   Trial Court Case No. 2012-21244A


                       MEMORANDUM OPINION

     Appellants, ODS International, Inc. and Richard Hancock, and appellee,

Archer Well Company, Inc., successor to IronGate Tubular Services, LLC f/k/a
Archer Tubular Services, LLC f/k/a Allis–Chalmers Tubular Services, LLC, have

settled their dispute and jointly move to dismiss the appeal. We grant their motion.

      All disputes in this case having been settled, at the parties’ request, we

dismiss the case.

                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.




                                         2